Citation Nr: 0910043	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-17 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for degenerative joint disease of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent 
for a right hip condition.

3.  Entitlement to a rating in excess of 20 percent for 
residuals of right knee medial
meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1965 to 
April 1969.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York. 

During the course of the appeal, separate 10 percent ratings 
were assigned for limitation of flexion and limitation of 
extension of the right knee.  There has been no disagreement 
with this separate rating, nor have those matters been the 
subject of a statement of the case.  As such, the appeal 
appears limited to the issues set out on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Since this case was certified to the Board, a June 2006 VA 
Form 9 along with a letter from the Veteran has been 
associated with the claims file.  In the letter, the Veteran 
requested a hearing before the Board by "teleconference" at 
the VA office near his residence.  Additionally, in February 
2009, the Veteran's representative requested that the Board 
remand the appeal to afford the Veteran a video conference 
hearing at the RO or at an Albany facility.  Video conference 
hearings are scheduled by the RO.  The location of the 
hearing is left to the Veteran, his representative, and the 
RO to figure out.

Accordingly, these matters are REMANDED to the RO, via the 
AMC, for the following action:

Schedule the Veteran for a video 
conference hearing at the RO before a 
Veterans Law Judge sitting in Washington 
D.C., in accordance with applicable 
procedures.  The Veteran and his 
representative should be notified of the 
time and place to report for the hearing.  
If he decides he no longer desires a 
hearing, he should so indicate in writing 
to the RO.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




